EXHIBIT 10.1                 

REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 7th day of August, 2014 (the “Effective Date”), by
and between GRAND STREET COMPANY, LLC, a Missouri limited liability company
(“Seller”); GAHC3 LEE’S SUMMIT MO MOB, LLC, a Delaware limited liability
company, its successors and assigns (“Buyer”); and CHICAGO TITLE COMPANY
(“Escrow Agent”).


RECITALS
I.    Seller owns the Property (as hereinafter defined).
II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined) on the terms and conditions
contained in this Agreement.


AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1
SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:
1.1.1    Fee simple title to all of the land described and/or shown on
Exhibit “A” attached hereto, together with and subject to all privileges,
rights, easements and appurtenances belonging to such land, including without
limitation, all right, title and interest (if any) of Seller in and to any
streets, alleys, passages, and other rights-of-way or appurtenances included in,
adjacent to or used in connection with such land and all right, title and
interest (if any) of Seller in all mineral and development rights appurtenant to
such land (collectively, the “Land”);
1.1.2    Fee simple title to all buildings, structures and other improvements
and all fixtures, systems and facilities located on the Land (collectively, the
“Improvements”);
1.1.3    The Improvements and the Land are herein collectively referred to as
the “Real Property”;
1.1.4    All leases, including all amendments thereto (collectively, the “Tenant
Leases”), with all persons leasing the Real Property or any part thereof (each,
a “Tenant, and

1

--------------------------------------------------------------------------------



collectively, the “Tenants”), all of which as of the Effective Date are
reflected on Exhibit “B” attached hereto, and any entered into in accordance
with the terms hereof prior to Closing, together with all security deposits,
other deposits held in connection with the Tenant Leases, and all of Seller’s
right title and interest in and to all guarantees, letters of credit and other
similar credit enhancements providing additional security for such Tenant
Leases;
1.1.5    Seller’s right, title and interest in and to: (i) any and all tangible
personal property owned by Seller located on and/or used exclusively in
connection with the Real Property, including, without limitation, sculptures,
paintings and other artwork, equipment, furniture, tools and supplies
(collectively, the “Tangible Personal Property”); (ii) any and all plans and
specifications, architectural and/or engineering drawings; and (iii) any and all
trade names used or utilized in connection with the Property, including, without
limitation, the trade name “Legacy Ridge Medical Office Building”, (the
“Intangible Personal Property” and collectively with the Tangible Personal
Property, the “Personal Property”);
1.1.6    Any and all warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);
1.1.7    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Property (collectively, the
“Permits”);
1.1.8    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”); provided, however and notwithstanding
the foregoing, that Seller shall terminate effective at Closing, at Seller’s
sole cost and expense, any Contracts that Buyer does not elect to assume
pursuant to Section 3.4.
1.1.9    The Real Property, Personal Property, Warranties, Permits, Contracts
and other property described in this Section 1.1 are hereinafter sometimes
referred to collectively as the “Property”.
1.2    Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.
1.3    Purchase Price. The purchase price for the Property shall be Six Million
Seven Hundred Fifty Thousand and No/100 Dollars ($6,750,000.00) (the “Purchase
Price”). The Purchase Price shall be paid to Seller by Buyer on the Closing Date
(as defined below), plus or minus all adjustments or credits as set forth
herein, by wire transfer of immediately available federal funds.
1.4    Deposit And Escrow.


1.4.1    Within three (3) Business Days after the latter of (a) the Effective
Date or (b) the receipt of all of the Property Information (as described in
Section 3.3), Buyer shall deliver to Escrow Agent at the following address:
Chicago Title Company, 2828 Routh Street, Suite 800, Dallas, Texas 75201,
Telephone (214) 965-1627 Attn: Shannon Bright, a deposit in the

2

--------------------------------------------------------------------------------



amount of Two Hundred Thousand and No/100 Dollars ($200,000.00) (together with
any interest thereon and any Additional Deposit (as defined below), the
“Deposit”). The Deposit shall be held in an insured, interest-bearing account
with interest accruing for the benefit of Buyer. The Escrow Agent may
conclusively rely upon and act in accordance with any certificate, instructions,
notice, letter, e-mail, facsimile, or other written instrument believed to be
genuine and signed or communicated by the proper party or parties.
1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon the Expiration of the Due Diligence Period (as
defined below), the Deposit shall not be returned to Buyer unless escrow fails
to close due to (i) Seller’s breach or default under this Agreement or In the
event Buyer shall elect to terminate or shall be deemed to have terminated this
Agreement during the Due Diligence Period (, the Deposit (and any interest
accrued thereon) shall be returned to Buyer as provided in Section 3.6.


1.4.3    Independent Contract Consideration. One Hundred Dollars ($100.00) of
the Deposit will be non-refundable to Buyer and shall be immediately distributed
to Seller as independent consideration for Seller entering into this Agreement.
Such independent consideration is fully earned by Seller, is non-refundable
under any circumstances, but will be applied to the Purchase Price at Closing.


1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on the day which is thirty (30) days after the expiration of
the Due Diligence Period (as the same may be held earlier or extended in
accordance herewith, the “Closing Date”); provided, however, that Buyer shall
have the option, in its sole and absolute discretion, to extend the Closing Date
by up to thirty (30) days after any scheduled Closing Date upon (i) written
notice to Seller delivered no later than two (2) Business Days prior to such
originally scheduled Closing Date, and (ii) payment of an additional
non-refundable deposit in the amount of One Hundred Thousand and No/100 Dollars
($100,000.00) (the “Additional Deposit”).
ARTICLE 2
TITLE AND SURVEY
2.1    Title and Survey. Buyer shall, at Seller’s sole cost and expense, obtain
a preliminary title report or commitment for the Real Property (the “Preliminary
Report”) from Escrow Agent (referred to herein in such capacity as the “Title
Company”), together with legible copies of all recorded encumbrances and
exceptions to title. Buyer may, in its sole and absolute discretion, at Buyer’s
sole cost and expense, (i) conduct UCC searches covering Seller and the Property
(the “UCC Searches”), and (ii) order an update to the existing survey of the
Real Property by a licensed surveyor or registered professional engineer (the
“Survey”).
2.2    Required Title Condition. Title to the Property shall be conveyed to
Buyer subject only to the following matters: (i) current, non-delinquent real
estate taxes and assessments; (ii) the matters set forth in the Preliminary
Report and permitted by Buyer, in

3

--------------------------------------------------------------------------------



Buyer’s sole and absolute discretion, as part of the Title Policy (as defined
below); and (iii) any other matters approved in writing by Buyer, in Buyer’s
sole and absolute discretion (collectively, the “Required Title Condition”).
Notwithstanding anything contained in this Section 2.2 to the contrary, Seller
shall be obligated, at its sole cost and expense, to satisfy, at or prior to
Closing, all monetary encumbrances affecting the Property evidenced by deeds of
trust, tax liens, judgments, mechanics’ liens and/or other liens or charges in a
fixed sum, and Seller authorizes the use of the Purchase Price or a portion
thereof to pay and discharge the same at Closing.
ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access. From and after the Effective Date through the Closing, (i) Buyer,
personally or through its authorized agent or representatives, shall be
entitled, upon reasonable advance notice to Seller, to enter upon the Property
during normal business hours and shall have the right to make such
investigations, including appraisals, tenant interviews, interviews of
government officials, engineering studies, soil tests, environmental studies and
underwriting analyses, as Buyer deems necessary or advisable, and (ii) Seller
shall, at Seller’s expense, turn on, run, and maintain, without any interruption
in service, electrical power and all utilities to the Property (including,
without limitation, plumbing, heating and air conditioning systems) to
facilitate Buyer’s testing and investigations thereof. Buyer shall have the
right, at Buyer’s sole cost and expense, to conduct a Phase I environmental site
assessment, and, if recommended, a Phase II environmental site assessment
(including soils borings, soil sampling and, if relevant, ground water testing,
and invasive sampling of building materials with respect to the Property). Buyer
hereby agrees to indemnify and hold Seller harmless from any physical damages
arising out of inspections and investigations by Buyer or its agents or
independent contractors, but in no event shall the indemnity of this Section
include the discovery of pre-existing conditions disclosed by Buyer’s
investigations. Buyer shall provide Seller a copy of any report, examination,
study, testing or results of investigation described in this Article.
3.2    Due Diligence Period. Buyer shall have from the Effective Date until the
date that is the latter of thirty (30) days after (i) the Effective Date (the
“Due Diligence Period”) or (ii) receipt of all Property Information (as defined
below) to physically inspect the Property, review the economic data, conduct
appraisals, perform examinations of the physical condition of the Improvements,
examine the Property for the presence of Hazardous Materials (as defined below),
and to otherwise conduct such due diligence review of the Property and all of
the items to be furnished by Seller to Buyer pursuant to Section 3.3, and all
records and other materials related thereto as Buyer deems appropriate.
3.3    Items Provided by Seller. No later than three (3) Business Days after the
Effective Date, Seller shall deliver to Buyer accurate and complete copies of
all of the information set forth on Exhibit “C” (collectively, the “Property
Information”), which are currently in Seller’s possession and/or control. Seller
shall have no obligation to provide any of the Property Information that is not
in Seller’s possession and/or control on the Effective Date. Should the Closing
not occur and this Agreement terminated, Buyer shall return all originals,
copies (electronic and physical) to Seller and shall destroy all remaining
Property Information not returned to Seller.

4

--------------------------------------------------------------------------------



3.4    Property Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing. Effective as of the Closing Date, Seller, at Seller’s sole
cost and expense, shall terminate any Contracts that Buyer does not elect to
assume, in Buyer’s sole and absolute discretion, by written notification to
Seller prior to the expiration of the Due Diligence Period. Notwithstanding
anything to the contrary contained herein, Seller shall terminate, at Seller’s
sole cost and expense, any and all leasing commission agreements and management
agreements affecting the Property effective on or before the Closing Date.
3.5    Buyer’s Possible Early Termination. Buyer shall have the right to approve
or disapprove, in Buyer’s sole and absolute discretion, the Property, the
Property Information, or any other matter whatsoever regarding the Property at
any time prior to the expiration of the Due Diligence Period.. At any time prior
to or on the expiration of the Due Diligence Period, Buyer may provide written
notice to Seller disapproving the Property for purposes of this Article 3 (a
“Disapproval Notice”). Unless Buyer provides Seller with a written notice of its
Disapproval Notice of the Property prior to or on the expiration of the Due
Diligence Period (upon which Disapproval Notice this Agreement shall
automatically terminate and the provisions of Section 3.6 shall apply) the
Property, Property Information and any other matter shall be deemed approved.
3.6    Consequences of Buyer’s Early Termination. If Buyer provides a
Disapproval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the giving of such notice. In the event of either of
the foregoing, the parties shall be released from all further obligations under
this Agreement (except with respect to any provisions that by their terms
survive a termination of this Agreement); provided, however, that if Seller is
in default hereunder at the time of such termination, Section 6.2 shall
additionally apply. Escrow Agent shall pay the entire Deposit to Buyer not later
than one (1) Business Day following termination of this Agreement pursuant to
Section 3.5No notice to Escrow Agent from Seller shall be required for the
release of the Deposit to Buyer by Escrow Agent under this Section, and the
Deposit shall be released and delivered to Buyer upon Escrow Agent’s receipt of
Buyer’s confirmation of termination of the Agreement pursuant to this Article 3.
In the event of dispute withholding of or release of the funds shall be governed
by the terms of the escrow agreement provided by Escrow Agent and mutually
acceptable to Buyer and Seller.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1     Seller is a limited liability company validly formed in the State of
Missouri, and qualified to do business in the State of Missouri. Seller has full
power and authority to enter into this Agreement, to perform this Agreement, and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Seller
have been duly and validly authorized by all necessary action on the part of
Seller, and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under any indenture, agreement or instrument to which Seller is a party.
This Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its

5

--------------------------------------------------------------------------------



terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
4.1.2    Seller owns fee simple title to the interests in real property
described in Section 1.1.1 above, subject only to the conditions of title set
forth in the Preliminary Report. There are no outstanding rights of first
refusal, rights of reverter, or options to purchase relating to the Property or
any interest therein. There are no unrecorded or undisclosed documents or other
matters which affect title to the Property. Subject to the Tenant Leases, Seller
has enjoyed the continuous and uninterrupted quiet possession, use and operation
of the Property, without material complaint or objection by any person.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.
4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.
4.1.6    There are no actions, suits or proceedings pending, or, to the best of
Seller’s knowledge, threatened against (i) the Property or any portion thereof,
or (ii) Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller or (b) any law or any order, writ,
injunction or decree of any court or governmental authority, or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.

6

--------------------------------------------------------------------------------



4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property.
4.1.10    There are no pending or, to the best of Seller’s knowledge, threatened
condemnation proceedings relating to the Property.
4.1.11    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. The list of Tenant Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Tenant Leases is in
full force and effect. Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party, the Tenant
Leases. Neither Seller nor any Tenant is in default under its respective Tenant
Lease, and there exists no condition or circumstance or written notice of any
condition or circumstance which, with the passage of time, would constitute a
default under any of the Tenant Leases by any party. No tenant has asserted any
claim of offset or other defense in respect of its or Seller’s obligations under
its respective Tenant Lease. No tenant has (i) filed for bankruptcy or taken any
similar debtor-protection measure, (ii) defaulted under its Tenant Lease, (iii)
discontinued operations at the Property or (iv) given notice of its intention to
do any of the foregoing.
4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all Contracts. Seller has not, within the last year, received any
written notice of any default under any Contract that has not been cured or
waived.
4.1.13    There are no tenant improvement allowances, non-monetary tenant
improvement obligations of Landlord, leasing commissions and/or rent concessions
with respect to the current term of any Tenant Lease.
4.1.14    Seller has not received any written notice from, and, to the best of
Seller’s knowledge, there are no grounds for, any association, declarant or
easement holder requiring the correction of any condition with respect to the
Property, or any part thereof, by reason of a violation of any other
restrictions or covenants recorded against the Property. Seller is not in
default under any such document, nor, to the best of Seller’s knowledge, is any
other party subject to any such document.
4.1.15    To the best of Seller’s knowledge, there are no material defects in
the structural elements of the Improvements and all Improvements (including,
without limitation, machinery, equipment, electrical, plumbing, heating and air
conditioning systems and equipment) located on the Property are in good
mechanical working order, condition and repair, and are structurally safe and
sound and have no material defect (reasonable wear and tear excepted), and there
is no leak or material defect in any roof located upon the Property.
4.1.16    Seller has not received any written notice from, and, to the best of
Seller’s knowledge there no grounds for, any governmental agency requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any applicable federal, state, county or municipal
law, code, rule or regulation (including those respecting the Americans With
Disabilities Act), which has not been cured or waived. To the

7

--------------------------------------------------------------------------------



best of Seller’s knowledge, Seller and the Property are in compliance with all
applicable federal, state, county and municipal laws, codes, rules and/or
regulations.
4.1.17    To the best of Seller’s knowledge, the Property is properly zoned for
its current use. There is no pending or, to the best of Seller’s knowledge,
threatened request, application or proceeding to alter or restrict the zoning or
other use restrictions applicable to the Property. There is no plan, study or
effort by any governmental authority or agency or any private party or entity
that in any way affects or would affect the authorization of the current use and
operation of the Property.
4.1.18    To the best of Seller’s knowledge, the Property contains sufficient
parking in compliance with all applicable laws, ordinances, regulations,
restrictions, and covenants.
4.1.19    Seller has not received any written notice of an intention to revoke
any certificate of occupancy, license, or permit issued in connection with the
Property.
4.1.20    To Seller’s knowledge, there are no Hazardous Materials (as defined
below) stored on, incorporated into, located on, present in or used on the
Property in violation of, and requiring remediation under, any laws, ordinances,
statutes, codes, rules or regulations. For purposes of this Agreement, the term
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in Section 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in the Recourse Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.)
(“RCRA”) or regulations promulgated under RCRA; (iii) any substance regulated by
the Toxic Substances Control Act (15 U.S.C. Section 2601 et. seq.);
(iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas: and (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the state, the county, the city
or any other political subdivision in which the Property is located and any
other political subdivision, agency or instrumentality exercising jurisdiction
over the owner of the Property, the Property or the use of the Property relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil). The term Hazardous Materials shall
not mean any substance which is normally found in the operation of a medical
practice, building, office or those specifically excepted from Tenant’s Leases.
Seller has received no actual notice that the Property or any portion thereof
contains any form of toxic mold. No treatment has been undertaken by Seller with
respect to termite or similar infestation, fungi, or dry rot on the Real
Property other than normal periodic service, and to the best of Seller’s
knowledge, there is no damage to any portion of the Property from termite or
similar infestation, fungi or dry rot.

8

--------------------------------------------------------------------------------



4.1.21 There are no claims pending or unpaid bills which would result in the
creation of any lien on the Real Property for any improvements completed or in
progress, including, but not limited to, water, sewage, street paving,
electrical or power improvements. There are no delinquent bills or claims in
connection with any repair of the Real Property or other work or material
purchased in connection with the Property which will not be paid by or at the
Closing or placed in escrow pursuant to the provisions of this Agreement.
4.1.22    Seller has received no notices or requests from any insurance company
issuing any policy of insurance covering the Real Property requesting the
performance of any work with respect to the Land or the Improvements located
thereon which has not been fully complied with. Seller represents that the Real
Property is currently insured at commercially reasonable levels for like assets
in the geographical vicinity of the Real Property.
4.1.23    Seller has not received any written notice relating to the operation
of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with, nor does Seller have any
knowledge that Seller is not in compliance with, all applicable statutes, rules,
regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, Seller has timely filed all reports,
data and other information required to be filed with such commissions, boards,
bureaus and agencies where a failure to file timely would have a material
adverse effect on the transactions contemplated hereby or the intended operation
of the Land and Improvements.
4.1.24    Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.
4.1.25    All information given by Seller to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true and
accurate in every material respect as of the date hereof and at the Closing, the
foregoing representations and warranties of Seller shall be remade as of the
Closing Date, and Seller has not failed to disclose any fact to Buyer necessary
to make the statements herein or otherwise provided in connection with the
transactions contemplated hereunder not misleading and Seller has no knowledge
or information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein. Seller shall promptly
inform Buyer in writing if there occurs any (i) material adverse change in the
condition, financial or otherwise, of the Property, or the operation thereof, at
any time prior to the Closing Date or (ii) if any information, document,
agreement or other material delivered to Buyer is amended, superseded, modified
or supplemented. As used herein, “to Seller’s knowledge” shall be deemed to mean
the actual knowledge of any employee, agent or representative of Seller.
4.2    Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:
4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.

9

--------------------------------------------------------------------------------



4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive after the Closing Date.
4.4    Property Conveyed “As Is”. Except as may be expressly represented herein,
in the exhibits attached hereto and in the documents to be executed and
delivered by Seller to Buyer at Closing, Buyer agrees that the Property shall be
sold, and Buyer shall accept possession of the Property at Closing on an
“as-is-where-is” basis.
4.5    Seller Covenants Prior to Closing.
4.5.1    Leasing Activities. Seller shall not, from and after the Effective
Date, enter into any lease affecting the Property or any modification or
amendment thereto, or consent to any sublease under a lease, in each case,
without the prior written consent of Buyer, which may be given or withheld in
Buyer’s sole and absolute discretion. Seller shall copy Buyer on any and all
correspondence received from or sent to tenants regarding the Tenant Leases.
4.5.2    Property Contracts. Seller shall not, from and after the Effective
Date, enter into any new service contracts for the Property or modifications,
renewals or terminations of any existing Contracts, without the written consent
of Buyer, which consent may be given or withheld in Buyer’s sole and absolute
discretion.
4.5.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage or deed of trust affecting the Property.
4.5.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole and absolute
discretion; and Seller shall not consent to, approve or otherwise take any
action with respect to zoning or any other governmental rules or regulations
presently applicable to all or any part of the Property.
4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is ten (10) days after the end of each month, commencing with the
month during which the Effective Date occurs and continuing for each full
calendar month thereafter until the Closing Date.

10

--------------------------------------------------------------------------------



4.5.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.5.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Closing Date. Further, Seller shall immediately notify Buyer, in writing, of any
event or condition known to Seller that occurs prior to Closing and causes a
change in the facts relating to, or the accuracy of, any of the representations
or warranties of Seller contained in this Agreement.
4.5.8    Estoppels. Seller shall use commercially reasonable efforts to obtain
the Tenant Estoppels described in Section 5.4.2 and the estoppels described in
Section 5.4.3.
4.5.9    Cooperation with S-X 3-14 Audit and Comfort Letter. The Seller
acknowledges that that it is Buyer’s intention that the ultimate acquirer of the
Property will be affiliated with a publicly registered company (“Registered
Company”).  The Seller acknowledges that it has been advised that if such
acquirer is affiliated with a Registered Company, such Registered Company (and
such acquirer) are required to make certain filings with the Securities and
Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property. To assist
Buyer and Registered Company in preparing the SEC Filings, the Seller covenants
and agrees no later than five (5) Business Days after the Effective Date, Seller
shall provide Buyer and the Registered Company with the following information
(to the extent such items are not duplicative of items contained in the Property
Information): (i) access to bank statements for the Audited Year and Stub
Period; (ii) rent roll as of the end of the Audited Year and Stub Period; (iii)
operating statements for the Audited Year and Stub Period; (iv) access to the
general ledger for the Audited Year and Stub Period; (v) cash receipts schedule
for each month in the Audited Year and Stub Period; (vi) access to invoice for
expenses and capital improvements in the Audited Year and Stub Period; (vii)
accounts payable ledger and accrued expense reconciliations; (viii) check
register for the 3-months following the Audited Year and Stub Period; (ix) all
leases and 5-year lease schedules; (x) copies of all insurance documentation for
the Audited Year and Stub Period and (xi) copies of accounts receivable aging as
of the end of the Audited Year and Stub Period along with an explanation for all
accounts over 30 days past due as of the end of the Audited Year and Stub
Period, the extent that such information is in Seller’s possession and/or
control. In addition, no later than five (5) Business Days prior to the Closing
Date, Seller shall provide to Buyer: (1) a signed representation letter in the
form attached hereto as Exhibit “G”; (2) a signed audit request letter in the
form attached hereto as Exhibit “H”; and (3) a signed audit response letter from
Seller’s attorney in the form attached hereto as Exhibit “I”. Except as provided
in Section 9.2.1 below, all information provided in accordance with this Section
4.5.9, shall be kept confidential and shall not be disclosed except to the Buyer
and Registered Company’s attorneys, accountants, auditors and regulatory
agencies. This confidentiality shall survive Closing. Seller also agrees to
reasonably cooperate with Buyer to obtain a comfort letter, as may be requested
by Buyer; provided, however, Buyer shall reimburse Seller for the reasonable
costs associated with

11

--------------------------------------------------------------------------------



Seller’s cooperation in obtaining such comfort letter, including Seller’s
reasonable attorney fees, if any.
4.6    Indemnifications.
4.6.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and accruing prior to Closing, (ii)  any liability arising because of a
breach of lease, breach of contract or other matter related to the Property
which occurred or arose or is alleged to have occurred or arisen prior to
Closing and which is not solely due to actions taken by Buyer, or (iii) the
breach of any representation or warranty of Seller contained in this Agreement.
The indemnities set forth in this Section shall survive Closing without
limitation. Provided, however, that the indemnities set forth in this Section
shall not apply to the extent of any item that by this Agreement specifically
becomes the obligation of Buyer after the Closing pursuant to the terms and
conditions of this Agreement.
4.6.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and arising from events or conditions that occur entirely after the
Closing, any liability arising because of a breach of lease, breach of contract
or other matter related to the Property which occurred or is alleged to have
occurred after Closing and which is not solely due to actions taken by Seller,
or (iii) the breach of any representation, warranty or covenant of Buyer
contained in this Agreement. The indemnities set forth in this Section shall
survive Closing without limitation. Provided, however, that the indemnities set
forth in this Section shall not apply to the extent of any item that
specifically remains the obligation of Seller after the Closing pursuant to the
terms and conditions of this Agreement.
ARTICLE 5
CLOSING
5.1    Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow

12

--------------------------------------------------------------------------------



instructions reasonably required by Escrow Agent to consummate the transaction
provided for herein; provided, however, such additional escrow instructions
shall not modify the provisions of this Agreement, unless such instructions
(i) clearly identify the specific provisions being modified; (ii) state the
modification in full; and (iii) are signed by both parties. The parties shall
open escrow by delivering an executed copy of this Agreement executed by Buyer
and Seller to Escrow Agent. Upon receipt of the Agreement, Escrow Agent shall
acknowledge the opening of escrow as described below and its agreement to act as
the Escrow Agent hereunder by: (1) executing the Consent of Escrow Agent
attached hereto; and (2) delivering a copy of the executed Consent to Seller and
Buyer. Notwithstanding anything contained herein to the contrary, in the event
that the Closing has not occurred on or before the Three Hundred and Sixty-Fifth
(365th) day following the expiration of the Due Diligence Period, this Agreement
shall automatically terminate in all respects.
5.3    Closing. The Closing shall take place on the Closing Date, as the same
may be adjusted, provided all conditions to the Closing have been satisfied or
duly waived.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller, in Buyer’s sole and absolute discretion.
5.4.1    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.
5.4.2    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates (each a “Tenant Estoppel”) executed by
each of the Tenants under the Tenant Leases. Each Tenant Estoppel shall be in a
form substantially similar to Exhibit “D” attached hereto, and in addition, no
later than three (3) Business Days prior to the date on which Seller intends to
distribute the Tenant Estoppels to the Tenants for their completion and
execution, Seller shall deliver the draft estoppel certificates to Buyer for
Buyer’s review and approval, which approval shall not be unreasonably withheld.
Such Tenant Estoppels shall be consistent with the respective Tenant Lease,
shall not reveal any default by Seller and/or Tenant, any right to offset rent
by the tenant, or any claim of the same, be dated no earlier than thirty (30)
days prior to Closing and shall be otherwise reasonably acceptable to Buyer.
5.4.3    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each restrictive covenant or
declaration of record as to the Property, which estoppel certificates shall: (i)
be executed by each party entitled to enforce such document; (ii) confirm that
such document is in full force and effect, unmodified except as revealed by the
Preliminary Report; (iii) confirm that there are no defaults by the Seller
and/or the Property under such document; (iv) confirm that there are no
outstanding sums owed by the Seller and/or the Property; (v) confirm that there
are no outstanding construction or similar obligations of Seller and/or the
Property; (vi) be dated no earlier than thirty (30) days prior to Closing; and
(vii) be otherwise reasonably acceptable to Buyer. Seller shall use commercially
reasonable efforts to obtain the foregoing estoppel certificates.

13

--------------------------------------------------------------------------------



5.4.4    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4 hereof shall be true, accurate and complete.
5.4.5    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Land and Improvements, for the sum equal to the
Purchase Price, conforming to the Required Title Condition set forth in Section
2.2 above and containing such endorsements as Buyer shall have reasonably
required.
5.4.6    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.
5.4.7    Buyer’s Board of Directors shall have approved the transaction as
contemplated in this Agreement during the Due Diligence Period.
The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. At all times Buyer has the right to waive any condition by giving
written notice of such waiver to Seller and Escrow Agent. Such waiver or waivers
must be in writing to Seller. In the event of a failure to satisfy the
conditions precedent set forth in this Section 5.4 or in the event that Buyer
believes, in good faith, that any condition will not be timely satisfied, Buyer
may terminate the entirety of this Agreement upon written notice to Seller, in
which event the entire Deposit shall be promptly returned to Buyer and all
parties shall have no further obligations, except those which expressly survive
termination of this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, in the event of the failure of any condition set
forth in this Section 5.4, if such failure constitutes a breach or default of
its covenants, representations or warranties, Seller shall remain liable for
such breach or default as otherwise set forth in this Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.
5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Escrow Agent, c/o
Chicago Title Insurance Company, Kansas City Direct Operations, 106 West 11th
Street, Suite 1800, Kansas City, Missouri 64105, at Seller’s sole expense, each
of the following items:
5.6.1    A duly executed and acknowledged limited warranty deed (the “Deed”)
that conveys title to the Real Property and Improvements to Buyer and in
substantially the same

14

--------------------------------------------------------------------------------



form as Exhibit “E” attached hereto and that is otherwise recordable in the
jurisdiction where the Property is located.
5.6.2    Two (2) counterpart signatures to a bill of sale, assignment and
assumption of leases and contracts for the Property duly and originally executed
and acknowledged by Seller, in the form attached hereto as Exhibit “F”, which
shall transfer, convey, sell, assign and set over to Buyer all of Seller’s
right, title and interest in and to the: (i) the Personal Property; (ii) Tenant
Leases; (iii) the Warranties and Permits; and (iv) any Contracts Buyer elects to
assume in accordance with the terms of this Agreement (the “Bill of Sale”).
5.6.3    Originals of all Tenant Leases (and all amendments, if any).
5.6.4    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.
5.6.5    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.6    A Tenant Notice (as defined below) for each Tenant Lease.
5.6.7    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; and/or (iv) any
other matter reasonably required to enable the Title Company to issue the Title
Policy and endorsements thereto.
5.6.8    Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and/or warranties, all third party
reports, appraisals, environmental site assessments, property condition reports,
property inspections and surveys. Seller may retain a copy of all originals at
its own expense.
5.6.9    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.10    Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.
5.6.11    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:

15

--------------------------------------------------------------------------------



5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses.
5.7.2    Two (2) counterpart signatures to the Bill of Sale and a duly executed
Closing Statement.
5.7.3    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.
5.7.4    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay (i) all costs associated
with its investigation of the Property, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums for extended coverage under the Title Policy and any
endorsements to the Title Policy required by Buyer, and (iii) all recording
costs associated with the Deed. Seller shall pay (1) all transfer, assumption or
waiver fees associated with any association, declarant or easement holder that
holds any right in the Property, (2) all transfer taxes and documentary stamp
charges, and (3) recording fees in connection with the removal of encumbrances.
Buyer and Seller shall share equally the cost of all escrow charges. Any and all
other purchase and sale closing costs shall be paid in accordance with the
custom of the local jurisdiction in which the Property is located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.
(a)    Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
Date

16

--------------------------------------------------------------------------------



to collect any rent under the Tenant Leases which has accrued as of the Closing
Date; provided, however, Buyer shall not be obligated to sue any tenants or
exercise any legal remedies under the Tenant Leases or to incur any expense over
and above its own regular collection expenses. All payments collected from
tenants after the Closing Date shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after the Closing
Date and finally to any rent due to Seller for the periods prior to Closing
Date; provided, however, notwithstanding the foregoing, if Seller collects any
payments from tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.
(b)    CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the event of any expenses, i.e. property taxes, where a proration was based upon
an estimate for the year of Closing, a post closing “true up” will be performed
on or before March 31, 2015 for the actual expense to determine Seller and Buyer
obligation for their ownership period for the year of Closing; provided,
however, that if real property tax assessment and levy documents from the
applicable authorities are not available on or before March 31, 2015, then
reproration of real property taxes shall occur as provided in subsection (c)
below. Each party will be responsible for any CAM Charges “true up” necessary to
the extent that any Tenant Lease provides for a “true up”.
(c)    Property Taxes. All real property taxes for the year immediately
preceding the year of Closing that are payable in the year of Closing, and for
years prior thereto, shall be paid by Seller on or before the Closing. Real
property taxes for the year of Closing shall be prorated on the basis of the
most recent assessment and levy. If the most recent tax assessment and levy is
not for the current tax year, then the parties shall reprorate within sixty (60)
days of the receipt of the tax assessment and levy for the current tax year. If
after the Closing there is any retroactive increase in the real or personal
property taxes or assessments imposed of the Property: (1) if such increase
relates to the tax year in which the Closing occurred, then such increase shall
be prorated by Seller and Buyer on a per diem basis based on their respective
periods of ownership during their period to which such increase applies, (2) if
such increase relates to any tax year subsequent to the tax year which the
Closing occurred, then such increase shall be the obligation of Buyer, and (3)
if such increase relates to any tax year prior to the tax year in which the
Closing occurred, then such increase shall be the obligation of Seller. Any and
all refunds, credits, claims or rights to appeal respecting the amount of any
real property taxes or other taxes or assessments charged in connection with the
Property for any period after Closing shall belong to Buyer following the
Closing, except that Seller shall be

17

--------------------------------------------------------------------------------



entitled to receive any refunds applicable to the period prior to Closing to the
extent that Seller initiated a contest prior to Closing.
(d)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.
(e)    Operating Expenses. All operating expenses (including all charges under
the Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
(f)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller; (ii) none
of the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance as of the Closing
Date; and (iii) utilities, including telephone, electricity, water, and gas,
shall be read on the Closing Date and Buyer shall be responsible for all the
necessary actions needed to arrange for utilities to be transferred to the name
of Buyer on the Closing Date, including the posting of any required deposits and
Seller shall be entitled to recover and retain from the providers of such
utilities any refunds or overpayments to the extent applicable to the period
prior to the Closing Date, and any utility deposits which it or its predecessors
may have posted. Accordingly, there will be no prorations for debt service,
insurance or utilities. In the event a meter reading is unavailable for any
particular utility, such utility shall be prorated in the manner provided in
Section 5.8.2(e).
(g)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Credits.
(a)    Security Deposits, Rent Concessions, Tenant Improvement Allowances and
Other Tenant Credits. The Buyer shall receive a credit at Closing from the
Seller in the amount of the sum of: (i) the tenant deposits under the Tenant
Leases; (ii) any and all rent concessions and/or rent abatements which related
to the current terms of the Tenant Leases and are unpaid, unapplied and/or
unutilized; (iii) any and all tenant improvement allowances which relate to the
current terms of the Tenant Leases and are unpaid, unapplied and/or unutilized;
and (iv) the cost, as estimated by the parties in their reasonable discretion,
of any and all non-monetary tenant inducement obligations of the Seller, as
landlord or lessor under the Tenant Leases, which relate to the current terms of
the Tenant Leases (e.g., painting and carpeting) and are unperformed.

18

--------------------------------------------------------------------------------



(b)    Leasing Commissions. The Buyer shall receive a credit at Closing from the
Seller in the amount of any and all leasing commissions which relate to the
current term of the Tenant Leases and are unpaid.
5.8.4    Calculation / Re-prorations.
(a)    General Provisions. The Escrow Agent shall prepare and deliver to Seller
and Buyer no later than three (3) business days prior to the Closing Date an
estimated closing statement which shall set forth all costs payable, and the
prorations and credits provided for in this Agreement. Seller shall prepare and
deliver to Escrow Agent all such information necessary in order for Escrow Agent
to prepare and deliver the closing statement to Seller and Buyer in accordance
with the foregoing provision. To the extent that Seller does not timely deliver
this information to Escrow Agent, Buyer shall have the right, but not the
obligation, to extend the Closing Date by the number of days Seller is
delinquent in delivering such information to Escrow Agent. Any item which cannot
be finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subsection. Buyer and
Seller shall notify the Escrow Agent and each other of any items which they
dispute and the parties shall attempt in good faith to reconcile any differences
not later than one (1) day before the Closing Date. The estimated closing
statement as adjusted as aforesaid and approved in writing by the parties shall
be referred to therein as the “Closing Statement”. If the prorations and credits
made under the Closing Statement shall prove to be incorrect or incomplete for
any reason, then either party shall be entitled to an adjustment to correct the
same; provided, however, that any adjustment shall be made, if at all, within
sixty (60) days after the Closing Date except with respect to CAM Charges, taxes
and assessments, in which case such adjustment shall be made within sixty (60)
days after the information necessary to perform such adjustment is available),
and if a party fails to request an adjustment to the Closing Statement by a
written notice delivered to the other party within the applicable period set
forth above (such notice to specify in reasonable detail the items within the
Closing Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.
5.8.5    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.
5.8.6    Survival. The provisions of this Section 5.8 shall survive the Closing.
5.9    Distribution of Funds and Documents. At the Closing, Escrow Agent shall
do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of the Required Title Condition, utilizing proceeds of
the Purchase Price to which Seller shall be entitled upon Closing and funds (if
any) deposited in Escrow by Seller.
5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-

19

--------------------------------------------------------------------------------



recorded document received hereunder to the payee or person acquiring rights
thereunder or for whose benefit said document was acquired; (iii) a copy of each
recorded document, conformed to show the recording data thereon, to each party;
and (iv) a fully executed original of each other closing document.
5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the Tenant Leases
and rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. Seller and Buyer covenant and
agree to execute at Closing a written notice of the acquisition of the Property
by Buyer, in sufficient copies for transmittal to each tenant affected by the
sale and purchase of the Property and properly addressed to each tenant. Such
notice shall be prepared by Seller, at Seller’s sole cost and expense, and
approved by Buyer, in its reasonable discretion, and shall notify the tenant of
the sale and transfer and shall contain appropriate instructions relating to the
payment of future rentals, the giving of future notices and other matters
reasonably required by Buyer or required by law (each, a “Tenant Notice”).
Unless a different procedure is required by applicable law, in which event such
law shall be controlling, Seller agrees to transmit or otherwise deliver such
letters to the tenants under the Tenant Leases promptly after the Closing.
ARTICLE 6
TERMINATION AND DEFAULT
6.1    Buyer Default. If the sale contemplated hereby is not consummated because
of a default by Buyer in its obligation to purchase the Property in accordance
with the terms of this Agreement after Seller has performed or tendered
performance of all of its material obligations in accordance with this
Agreement, then, upon written notice from Seller to Buyer: (i) this Agreement
shall terminate; (ii) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (iii) Seller and Buyer shall have no further obligations
to each other, except those which survive the termination of this Agreement.
Buyer and Seller acknowledge that the damages to Seller in the event of such a
breach of this Agreement by Buyer would be difficult or impossible to determine,
that the amount of the Deposit represents the parties’ best and most accurate
estimate of the damages that would be suffered by Seller if the transaction
should fail to close and that such estimate is reasonable under the
circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such default. Buyer and Seller agree that Seller’s right to retain the
Deposit shall

20

--------------------------------------------------------------------------------



be Seller’s sole remedy, at law and in equity, for Buyer’s failure to purchase
the Property in accordance with the terms of this Agreement after Seller has
performed. Seller hereby waives any right to an action for specific performance
of any provisions of this Agreement.    
6.2    Seller’s Default. If Seller fails to perform any of its obligations or is
otherwise in default hereunder, breaches a representation or warranty, or
willfully causes the failure of a condition precedent pursuant to Section 5.4
hereof (as applicable, a “Seller Default), Buyer shall have the right to elect,
in its sole and absolute discretion to:
6.2.1    Waive such failure and proceed to the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not limit Buyer’s
right to receive reimbursement for attorney’s fees pursuant to Section 9.8 below
in connection with any legal proceedings instituted by either party or Escrow
Agent with respect to the enforcement of this Agreement, nor waive or affect
Seller’s indemnity obligations under this Agreement or Buyer’s rights to enforce
those indemnity obligations, nor waive or affect any of Seller’s other
obligations under this Agreement to be performed after the Closing or Buyer’s
rights to enforce those obligations;
6.2.2    Exercise any of its other rights or remedies Buyer may have at law or
in equity, including, without limitation, an action for specific performance to
cause Seller to convey the Property to Buyer pursuant to the terms and
conditions of this Agreement; or
6.2.3    Terminate this Agreement in its entirety by notice to Seller to that
effect, in which event the parties hereto shall have no further obligations
hereunder, except those which survive termination hereof (provided that this
provision will not limit Buyer’s right to receive reimbursement for attorney’s
fees pursuant to Section 9.8 below in connection with any legal proceedings
instituted by either party or Escrow Agent with respect to the enforcement of
this Agreement, nor waive or affect Seller’s indemnity obligations under this
Agreement or Buyer’s rights to enforce those indemnity obligations), and to
recover the full amount of the Deposit, to receive reimbursement of Buyer’s
actually incurred, out of pocket costs in conjunction with the Agreement and to
recover all damages and seek such other relief at law or in equity to which
Buyer may be entitled as a result of Seller’s breach; provided, however, that
the reimbursed costs and damages exclusive of the Deposit hereunder shall not
exceed One Hundred Thousand and 00/100 Dollars ($100,000.00). For the avoidance
of doubt, in the event of a Seller Default, the foregoing reimbursement
obligation shall survive any termination of this Agreement.
6.2.4    Notwithstanding anything to the contrary contained in this Agreement,
Buyer shall not be required to fund the balance of the Purchase Price in order
to enforce any of its remedies under this Agreement. This Section 6.2 shall
survive the Closing or earlier termination of this Agreement.
ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Property is damaged by casualty prior to the Closing and
either (i) the casualty results in loss or damage in an amount valued greater
than One Hundred Fifty Thousand Dollars ($150,000.00); or (ii) the nature of
such casualty results in a circumstance

21

--------------------------------------------------------------------------------



whereby a Tenant under the Tenant Leases may terminate its Tenant Lease or
receive a rent abatement, then Buyer, in its sole and absolute discretion, shall
have the sole option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment from Seller without recourse or credit of any insurance
proceeds payable by virtue of such loss or damage plus a credit for any
deductible under said policy and any uninsured loss. If the casualty is
uninsured, Buyer shall receive a credit for the uninsured loss; or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.
Such right must be exercised within ninety (90) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect
(a) above. Condemnation. In the event that a condemnation proceeding shall be
initiated against, or a bona fide threat of condemnation is made against, any
portion of the Property prior to the Closing, then Buyer, in Buyer’s sole and
absolute discretion, may elect either to:
(c)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement; or
(d)    close the transaction contemplated by this Agreement.
If Buyer elects to proceed under Section 7.2(b), Buyer shall purchase the
Property in accordance with the terms hereof (without reduction in the Purchase
Price) and Seller shall assign to Buyer at Closing all condemnation proceeds
payable as a result of such condemnation. Buyer shall be deemed to have elected
to proceed under Section 7.2(b) unless, within ninety (90) days from the earlier
of written notice of the condemnation or Buyer’s knowledge thereof, Buyer
provides Seller with written notice that Buyer elects to proceed under
Section 7.2(b).
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than a commission payable by Seller to
Jones, Lang LaSalle Brokerage, Inc. (the “Broker”), are or shall be due in
respect to this transaction by reason of any agreement made or which may be
alleged to have been made by Buyer or Seller. At Closing, Seller shall pay all
commissions and fees owed to the Broker pursuant to Seller’s separate agreement
with the Broker. Each party agrees to indemnify and hold harmless the other from
and against any and all claims, demands or the cost or expense thereof,
including reasonable attorney’s fees, arising out of any broker’s commission,
fee or other compensation due or alleged to be due in connection with the
transactions contemplated by this Agreement based upon an

22

--------------------------------------------------------------------------------



agreement alleged to have been made or other action alleged to have been taken
by the indemnifying party.
ARTICLE 9
MISCELLANEOUS
9.1    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. Any and all exhibits and/or schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The parties acknowledge and agree that there are no third party beneficiaries of
this Agreement other than Seller’s Indemnified Parties and Buyer’s Indemnified
Parties.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.3    Assignment by Buyer. Buyer shall have the right to assign this Agreement
to any third party or parties and no consent on the part of Seller shall be
required for such assignment, provided however, that any such assignment shall
not relieve Buyer of its liabilities and obligations hereunder.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement. This general waiver
provision shall be superseded by all specific waivers described herein.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of Missouri without regard to the principles of
conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered: (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the business day

23

--------------------------------------------------------------------------------



following deposit; (3) if by facsimile, upon confirmation of transmission; and
(4) immediately following e-mail transmission. Any notice received on a
non-business day or after 5:00 p.m. Pacific Time on a Business Day shall be
deemed received on the next business day. Notices shall be given to the
following addresses:
To Seller:


GRAND STREET COMPANY, LLC
250 NEMULBERRY, SUITE 200
Attn: SHAUNA OTHMAN
Phone: 816-347-0900
Facsimile: 816-347-9207
Email: shauna.othman@mbpnetwork.com
And with a copy to:


ENSZ & JESTER, P.C
100 Main Street
Suite 2121
Attn: Wesley J. Carrillo, Esq.
Phone: 816-474-8010    
Facsimile: 816-471-7910
Email: wcarrillo@enszjester.com
To Buyer:
GAHC3 Lee’s Summit MO MOB, LLC
18191 Von Karman Avenue, Suite 300
Irvine, CA 92612
Attn: Danny Prosky
Phone: (949) 270-9201
E-mail: DProsky@ahinvestors.com
And with a copy to:














Kaplan, Voekler Cunningham & Frank, PLC
1401 E. Cary Street
Richmond, Virginia 23219
Attn: Joseph J. McQuade
Telephone: (804)823-4004
Facsimile: (804)823-4099
E-mail: jmcquade@kv-legal.com



Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses

24

--------------------------------------------------------------------------------



including, without limitation, reasonable attorneys’ fees and expenses, whether
at the investigative, pretrial, trial or appellate level. The prevailing party
shall be determined by the court based upon an assessment of which party’s major
arguments or position prevailed.
9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.
9.12    Survival of Provisions After Closing.  Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.


9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
Missouri or the State of California.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions.

25

--------------------------------------------------------------------------------



However, if any provision in this Agreement is found by a court of law to be in
violation of any applicable local, state or federal law, statute, ordinance,
administrative or judicial decision, or public policy, or if in any other
respect such a court declares any such provision to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that, consistent with and with a view towards preserving the economic and
legal arrangements among the parties hereto as expressed in this Agreement, such
provision shall be given force and effect to the fullest possible extent, and
that the remainder of this Agreement shall be construed as if such illegal,
invalid, unlawful, void or unenforceable provision were not contained herein,
and that the rights, obligations and interests of the parties under the
remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such time as this Agreement is terminated and
Seller shall not directly or indirectly make, accept, negotiate, entertain or
otherwise pursue any offers for the sale of the Property.
9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.
9.20    Post-Closing Escrow. At Closing, the Escrow Agent shall hold back
$200,000.00 of the Purchase Price proceeds to be placed in escrow for a period
of three hundred sixty-five (365) days after the Closing pursuant to a mutually
agreeable escrow agreement, which funds shall be used to satisfy surviving
post-Closing obligations of Seller under this Agreement and/or any documents
executed by Seller and delivered to Buyer at Closing.
9.21    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all

26

--------------------------------------------------------------------------------



information related to this transaction that may be reasonably interpreted as
being required by federal law or regulation.




[Remainder of page intentionally left blank; signatures to follow on next
pages.]

27

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
GRAND STREET COMPANY, LLC,
a Missouri limited liability company


By: /s/James W. Orr, Jr.
Name: James W. Orr, Jr.
Its: Managing Member













































[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]





28

--------------------------------------------------------------------------------



BUYER:
GAHC3 LEE’S SUMMIT MO MOB, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership
 
Its:
 Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation
 
 
Its:
General Partner
 
 
 
 
 
 
 
 
By: /s/ Shannon K S Johnson
 
 
 
Name: Shannon K S Johnson
 
 
 
Title: Chief Financial Officer

        
            












[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]



29

--------------------------------------------------------------------------------



CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (a) accept the foregoing
Agreement, (b) be Escrow Agent under said Agreement and (c) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED: August 7, 2014
CHICAGO TITLE COMPANY
 
By: /s/ Shannon Bright
 
Name: /s/ Shannon Bright
 
Its: Commercial Escrow Officer






30